Citation Nr: 1618873	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher initial rating for anxiety disorder not otherwise specified with features of posttraumatic stress disorder (PTSD), now diagnosed as PTSD, rated as 10 percent disabling prior to October 27, 2015, and as 70 percent disabling thereafter.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected anxiety disorder with features of PTSD, later diagnosed as PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.C.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1974, and from March 1978 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  These matters were previously remanded by the Board in July 2015. 

A November 2015 rating decision raised the Veteran's disability rating to 70 percent effective October 27, 2015, the date of the Veteran's most recent VA examination.  The rating decision also re-classified the Veteran's disability as PTSD and major depressive disorder, and discontinued the previously rated anxiety disorder not otherwise specified with features of PTSD as of October 27, 2015.  The issues have been recharacterized accordingly.  As the benefit awarded in the November 2015 rating decision is less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2015.  A transcript of that hearing is of record.  A review of the transcript demonstrates that the VLJ complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to sleep apnea, TDIU, and a staged initial rating higher than 10 percent after July 17, 2014 and before October 27, 2015, and higher than 70 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to July 17, 2014, the Veteran's anxiety disorder not otherwise specified with features of  PTSD, now diagnosed as PTSD, was productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  


CONCLUSION OF LAW

Prior to July 17, 2014, the criteria for a rating of 30 percent but no higher for Veteran's anxiety disorder not otherwise specified with features of PTSD, now diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411, 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

The Veteran has appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made,  
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the April 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  There is no indication that there are relevant outstanding private treatment records necessary to decide the pending appeal.  Although it appears there are outstanding Social Security Administration (SSA) disability records that are relevant to severity of the Veteran's psychiatric disability, the record reflects that the Veteran became entitled to monthly disability benefits in July 2014, and that it appears he applied for benefits in June 2015.  As this decision only discusses the period prior to July 17, 2014, the outstanding SSA disability records would not be relevant to the period at issue, and there is no need to cause additional delay for the Veteran by waiting for the irrelevant records.  
 
The Veteran was provided with a VA examination in order to rate his psychiatric disability.  The Board recognizes the Veteran's assertion that he minimized his psychiatric symptoms in his October 2011 VA examination, and that he could not discuss his PTSD with a stranger in a brief interview.  Nonetheless, the Board finds that this assertion does not rise to the level of clear evidence challenging the competency of the examiner, and determines that the examination provided the information necessary in order to rate the Veteran's claims under the rating criteria and is sufficient to rate the severity of the Veteran's disability.  See Sickels v. Shinseki, 643 Fed. 3d. 1362, 1366 (Fed. Cir. 2011).  The Board finds that the examination provided the information necessary in order to rate the Veteran's claim under the rating criteria.  

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and inquired as to any outstanding evidence.  The Veteran discussed his treatment history and symptoms during the appeal period, thus fully describing the nature and severity of his disabilities.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.  

Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board notes that at the beginning of the period on appeal, the Veteran was diagnosed with anxiety disorder not otherwise specified with features of PTSD.  However, the October 2015 VA examiner found that the Veteran met the DSM-IV criteria for PTSD and diagnosed the Veteran with PTSD.  The evidence of record demonstrates that this PTSD diagnosis is a progression of the previously diagnosed anxiety disorder not otherwise specified with features of PTSD.  See 38 C.F.R. § 4.125(b).  The Board notes that the General Rating Formula applies to all diagnostic codes for psychiatric disorders and the rating criteria contemplate the Veteran's symptoms regardless of the diagnosis.  38 C.F.R. § 4.130.  Therefore, the shift in diagnosis does not change the rating criteria in this instance, and the Board finds that is appropriate to consider both DC 9411 and 9413, as both diagnoses have been used to describe the Veteran's service-connected disability during the period on appeal.

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 10 percent disability rating is assigned for a mental disorder when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411, 9413.  

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Prior to July17, 2014

A VA examination was conducted in October 2011.  The examiner diagnosed the Veteran with anxiety disorder not otherwise specified with features of PTSD, and described the Veteran's symptoms as not severe enough either to interfere with occupational and social functioning or to require continuous medication.  These symptoms were listed as anxiety and chronic sleep impairment.  The Veteran reported fitful sleep since the in-service experience of being on a sinking ship, and sleeping 5-6 hours per night middle insomnia, and waking 2-3 times per month feeling anxious and having a dream where he feels he is choking and trying to get out of something.  The Veteran has had to buy a larger bed to prevent disturbing or injuring his wife with his fitful sleep.  The Veteran reported avoiding water, and stated he will not go in above his knees and has been unable to teach his grandchildren how to swim.

In April 2012, the Veteran sought evaluation at VA for his psychiatric symptoms, which he reported as poor concentration, fear of drowning, nightmares of drowning, irritability, and isolation.  He experienced flashbacks to his in-service experience of being on a sinking ship.  He was assigned a GAF score of 55.  Later that month he expressed a history of suicidal ideation with intermittent thoughts of killing himself by driving into a tree, although he denied current suicidal ideation, planning, preparation, or intent.  He stated the last time he had thoughts of killing himself was in fall of 2011, and cited protective factors including his wife and grandchildren.  He was assigned a GAF score of 45.  A few days later, he reported feeling suicidal ideation the week before for approximately one hour, but he was helped by his wife, who noticed something was wrong.  He was again assigned a GAF score of 45.  

In October 2012, he was again assigned the higher GAF score of 55, and was described as having linear and goal-directed thought process, and grossly intact attention, concentration, and memory.  His insight and judgment were reasonable, and there was no suicidal ideation.  He continued to deny suicidal ideation in November and December 2012.  

In March 2013, he reported occasions where he felt edgy, but reported being generally more in control of his anger and irritability, in spite of feeling triggered by recent news of a stranded cruise ship.  He described mild frustration with his co-workers and family.  He denied a history of suicidal ideation or current fleeting passive thoughts of self-harm.  His stated that his sleep was "okay," and his mood was occasionally anxious.  

In May 2013, the Veteran discussed his attempts to overcome his fear of water.  He focused on sitting close to a lake, and visiting a boat launch.  He was again assigned a GAF score of 55.  Later that month he continued his exposure to water by walking to the beach, which made him quite anxious.  A dog knocked the Veteran down and shook water on him, which caused him to feel agitated.  He kicked the dog, and reported a fistfight with the dog's owner, although the dog's owner then leashed his dog, and left.  The Veteran reported considerable anxiety after this event, but intended to continue attempting to walk on the beach, and was again assigned a GAF score of 55.  

In June 2013, the Veteran was able to sit fifteen feet from a lake, which involved his fear of water, and to sit in a crowded parking lot, which related to his fear of crowds.  The Veteran's treatment provider described his occupational function as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The treatment provider continued to assign a GAF score of 55.  Later that month, the treatment provider suggested lessening the frequency of appointments because the Veteran was able to navigate and adjust exposure on his own.  His GAF score of 55 continued.   

A July 2013 treatment note indicates that the Veteran turned down a job offer twice because it would require him to use a crane on a pier over water.  He felt depressed about his inability to take this job, but continued to work on his fear of water, including walking up to the water on the beach.  He was again assigned a GAF score of 55.    

In August 2013, the Veteran was able to visit a maritime museum with his family, including a room containing Coast Guard mishaps, and was able to take his grandchildren fishing at a lake near his home.  He also attended a barbeque with his family where Coast Guard officers asked him about his experiences on the sinking ship in service, and went to several crowded venues.  He had to leave two of these venues early, but felt good about his progress.  His mood was described as anxious, and his GAF score continued at 55.  In November, the Veteran discussed a possible job using a crane next to water, and expressed his feeling that he was confident he could do this job.  

In April 2014, the Veteran reported focusing on his increased physical pain such that he felt he was barely coping and had fleeting thoughts of not being here, although he denied suicidal ideation, and stated he was feeling more in control of his anger and irritability.  He had uneven sleep due to pain and occasional nightmares.  His GAF score was again 55.  In June 2014, the Veteran was able to go to the beach with his family twice, and engaged in several crowds with good results.  He was able to put his foot in water and stave off a panic attack.  His mood was anxious, and he denied suicidal ideation.  

The Veteran's treatment provider wrote a letter in October 2014 in which he asserted that following complications of a July 17, 2014 surgery, the Veteran's PTSD and depression symptoms significantly worsened.  The Board determines that July 17, 2014 is an appropriate point at which to stage the rating for the Veteran's psychiatric disability.  

The Board concurs with the assessment of the Veteran's treatment provider that prior to July 17, 2014, the Veteran suffered from occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  His nightmares and trouble with water and crowds have been more than transient symptoms throughout the period on appeal.  The Veteran's behavior suffers when he is near water to the point that he is intermittently unable to perform occupational tasks, as evidenced by his refusal of a position working on a crane in water.  Proximity to water also occasionally impacts his ability to function in stressful situations, as indicated by his inappropriate reaction to being knocked down by a dog on the beach.  The treatment records thus indicate more severe fear of water than is described in the VA examination, which found the Veteran could enter water up to his knees.  This finding is consistent with the Veteran's assertion that he minimized his symptoms at the VA examination due to his discomfort with discussing his mental health with an individual with whom he was unfamiliar.  The record as a whole thus supports a rating of 30 percent during this period.  

The Veteran's symptoms did not rise to the level of reduced reliability and productivity.  Although the Board recognizes the impact the Veteran's fear of water has on his life, he has worked admirably to manage these difficulties during this period, and found himself able to participate in activities near water such as taking his grandchildren fishing.  There is no indication that the Veteran suffered from an inability to participate in routine behavior, self-care, and normal conversation, meaning that his impairment more closely approximates that described by the 30 percent rating.  The Veteran described his irritability as generally under control.  Although the Veteran's sleep is disturbed by occasional nightmares, there is no indication that the frequency and extent of this disturbance regularly reduces his productivity.  He has been able to generally participate in the lives of his family members in spite of his limitations, including attending events such as barbeques and picnics, and was able to fully participate in work in most circumstances, with the notable exception of the single position he turned down due to its proximity to water.  Although the Board recognizes a brief period in April 2012 where the GAF rating assigned dipped to 45, indicative of more serious symptoms and related to his feelings of suicidal ideation at that time, he soon returned to his usual moderate GAF score of 55.  This relatively brief period of more severe symptoms was not substantial enough to warrant a higher stage.  Therefore, the record reflects that during this period the Veteran's symptoms did not warrant a rating in excess of 30 percent.   

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and no extraschedular referral is required.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran has applied for disability benefits from the SSA related to non-service-connected physical disabilities as well as the service-connected psychiatric disability.  In a November 2015 treatment note, the Veteran considered whether he was unemployable based solely upon his PTSD, and was unable to come to a conclusion in his own mind.  The Board finds that the issue of unemployability has been reasonably raised by the record in conjunction with this claim, and will be further addressed in the remand section below.


ORDER

Entitlement to an initial rating of 30 percent and no higher prior to July 17, 2014, is granted.  



REMAND

The record reflects that in 2015 the Veteran applied for disability benefits from the SSA based in part upon his psychiatric disability.  Although the Veteran has submitted some documents related to his SSA claim, there appear to be outstanding relevant documents, including the decisional document explaining the basis of the award of disability benefits, and any psychiatric evaluation by the SSA.  VA has a duty to obtain relevant records from the SSA.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Upon remand, the Veteran's records should be requested from the SSA.  

As the question of entitlement to a TDIU has been raised by the record but not developed, such development should be performed upon remand.  The development should include proper VCAA notice. 

As to obstructive sleep apnea, unfortunately the opinion of record is not adequate.  The July 2015 remand instructed the examiner to specifically consider the Veteran's contention that his psychiatric disorder and nightmares aggravated his sleep apnea.  Unfortunately, the October 2015 examination opinion inadequately addressed this contention, asserting that the Veteran is currently being treated to decrease secretions and was reporting nightmares prior to the start of use of a mask for sleep apnea treatment.  This rationale does not explain whether the Veteran's psychiatric disability has aggravated his PTSD.  The rationale also asserts that PTSD is not the cause of sleep apnea, but does not specifically discuss aggravation.  Therefore, a supplemental opinion is required that discusses aggravation and adequately complies with the July 2015 remand.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013); Stegall v. West, 11 Vet. App. 268 (1998).  

The claims folder should also be updated to include VA treatment records compiled since March 23, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran from the Providence VA Medical Center and all associated outpatient clinics dated from March 23, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Social Security Administration and request a copy of all documents and/or evidentiary material pertaining to the Veteran's application for disability benefits, including any decisional documents or psychiatric evaluations available.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e).

3.  Send the Veteran notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA) with respect to the claim for a TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant education and employment information.  The Veteran must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

4.  Forward the claims file to the October 2015 examiner as to sleep apnea if available, or another appropriate clinician.  After reviewing the claims file, including this remand, the clinician is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder caused the Veteran's sleep apnea?

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder aggravated (permanently worsened beyond the normal progression) his sleep apnea?  The examiner should specifically address the Veteran's contention that his nightmares, which are increased by the sleep apnea mask wetting his face, cause irregular sleeping patterns and have aggravated the Veteran's sleep apnea.  

Any opinion offered must be supported by a complete and accurate rationale.  It is not sufficient to simply state that the Veteran is being treated to decrease secretions and was reporting nightmares prior to the sleep apnea treatment.  The examiner is to address the effect of the Veteran's nightmares, which the record reflects often involve thrashing about, on the Veteran's sleep apnea.  The effect of the sleep apnea treatment on the Veteran's psychiatric disability and nightmares is not at issue at this time.  

5.  After completing all of the above, readjudicate the issues on appeal.  If any benefit remains denied, provide the Veteran with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


